Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered January 3, 2005. The judgment convicted defendant, upon a jury verdict, of, inter alia, burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1068him upon a jury verdict of burglary in the third degree (Penal Law § 140.20), criminal mischief in the fourth degree (§ 145.00 [1]), and petit larceny (§ 155.25). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). According to the evidence presented by the People at trial, a basement window of the victim’s house was broken, the drop ceiling of the basement was torn down, and most of the copper piping had been removed, and a neighbor observed defendant walking across the neighbor’s front yard while carrying copper piping and looking over his shoulder. The neighbor followed defendant, whereupon defendant ran between houses and reappeared next to a vehicle, no longer carrying the copper piping. Defendant ignored the neighbor’s request to stop, and he drove away in the vehicle. Although defendant explained to the police that he was in the neighborhood in order to pick up an individual who had asked for a ride, he failed to explain why he had been seen carrying the copper piping. Based on defendant’s unexplained, recent and exclusive possession of the stolen copper piping, the jury was entitled to infer that defendant committed the crimes of which he was convicted (see People v Baskerville, 60 NY2d 374, 382 [1983]; People v Marshall, 198 AD2d 907 [1993], lv denied 82 NY2d 898 [1993]; People v McClam, 173 AD2d 861 [1991], lv denied 78 NY2d 1078 [1991]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.